         Case 1:20-cv-03177-KPF Document 43 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONNA ANN GABRIELE CHECHELE,

                            Plaintiff,

                     -v.-

STANDARD GENERAL L.P.;
STANDARD GENERAL MASTER FUND
                                                      20 Civ. 3177 (KPF)
L.P.; and SOOHYUNG KIM,
                                                            ORDER
                            Defendants,

         and

TEGNA, INC.,

                            Nominal
                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      Pursuant to the Court’s July 8, 2021 Opinion and Order, the parties are

due to file a joint letter and Proposed Case Management Plan and Scheduling

Order on or before August 12, 2021. (See Dkt. #35). In light of Defendants’

pending motion to certify the July 8, 2021 Opinion and Order for immediate

interlocutory appeal (see Dkt. #37-39), the parties’ deadline to file a joint letter

and Proposed Case Management Plan and Scheduling Order is STAYED

pending further order of the Court.

      SO ORDERED.

Dated:         August 2, 2021
               New York, New York            __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
